internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr-157284-02 date date key firm worker dear this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services provided for a federal_agency firm from date to date the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages this ruling is based on the information furnished by both the worker and the firm the worker provided his services as a teacher instructor according to the firm the worker was initially hired as a contract worker however a year later he was treated as an employee the worker taught seven classes during an eight-hour work day the worker performed the services on premises of the firm the worker was required to provide the services personally the worker did not perform these services for others the firm represented the worker to its clients as an employee the firm provided the worker with training and or instruction through educational training sessions the worker was required to attend weekly staff meetings with the principal and could be reprimanded for not attending such meetings if substitutes or helpers were needed the firm hired and paid the substitutes or helpers if problems or complaints arose the worker was required to contact his immediate supervisor the principal who was the person responsible for their resolution while the firm claimed that no reports were required of the worker the worker indicated that he was required to report student attendance and student progress reports to the firm all educational plr-157284-02 supplies equipment materials and property needed for the worker to perform his services were provided by the firm the worker was not required to incur any expenses in the performance of his services for the firm according to the firm the worker was entitled to annual and sick leave the relationship between the worker and the firm could be terminated by either party without incurring liability or penalty sec_3121 of the internal_revenue_code the code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guidance for determining the existence of that status is found in two substantially_similar sections of the applicable employment_tax regulations sec_31_3121_d_-1 relating to the federal_insurance_contributions_act fica and sec_31_3401_c_-1 relating to federal_income_tax withholding sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer-employee exists when the person for whom the services are performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists it is of no consequence that the employee is designated as partner coadventurer agent or independent_contractor or the like in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavioral controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors include whether a worker has made a significant investment has unreimbursed expenses and makes services available to the relevant market the method of plr-157284-02 payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by the parties’ agreements and actions with respect to each other including facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities based on the information submitted it is determined that the services performed by the worker were sufficiently subject_to the direction and control by the firm to establish an employer-employee relationship accordingly it is held that the worker was an employee of the firm and amounts paid to him for services provided were wages subject_to federal employment_taxes and income_tax_withholding sec_3306 of the code pertaining to the futa provides that service performed in the employ of the united_states government are excepted from the definition of employment this ruling is applicable to any individuals engaged by the firm under similar circumstances the firm is responsible for advising all of the affected workers of the results of this ruling this ruling is directed only to the taxpayer s to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent sincerely will e mcleod chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosure copy of ruling letter for purposes
